       Case 2:02-cr-00093-DWA Document 1306 Filed 06/08/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         )
   -vs-                                          )       Criminal No. 2-93
                                                 )
OMARI PATTON,                                    )
                                                 )
       Defendant.                                )

AMBROSE, Senior District Judge

              MEMORANDUM OPINION AND ORDER DENYING
      MOTION FOR COMPASSIONATE RELEASE & TO REDUCE SENTENCE

   Defendant Omari Patton filed a Motion for Compassionate Release and to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (ECF 1295) The Motion is predicated

upon the COIVD-19 global pandemic and the Defendant’s health. Initially, the Defendant

was sentenced to 360 months of imprisonment related to drug offenses. That sentence

was later reduced to 294 months following retroactive changes in the law regarding drug

classifications and quantities. (ECF 1154) On January 8, 2019, a grand jury returned an

indictment charging the Defendant with one count of Conspiracy to Possess Controlled

Substances with Intent to Distribute, in United States v. Landfried, et al., 19-cr-008. That

case has been assigned to my colleague Judge Ranjan.

   In the pending Motion, the Defendant states:

   His detention in United States Marshals custody arises from the indictment at United
   States v. Landfried, 19-cr-8 (W.D. Pa.), and a motion for detention hearing has been
   filed in that case. The Landfried allegations involve a number of prisoners that were
   indicted for a synthetic-marijuana distribution conspiracy while in prison. A few other
   defendants with medical issues have filed similar motions, and Mr. Patton has no
   objection to both this motion and his Landfried motion being combined into one
   detention hearing, with Landfried being the lead case. If detention remains required
   by Landfried, it would moot this motion.


(ECF 1295, n. 17) (emphasis added).

                                             1
       Case 2:02-cr-00093-DWA Document 1306 Filed 06/08/20 Page 2 of 2




       Following a detention hearing on June 5, 2020, the Landfried Court entered an

Order of Detention Pending Trial. (Landfried, 19-8 at ECF 2019). Judge Kelly noted that

a rebuttable presumption of detention arises under 18 U.S.C. § 3142(e)(3) and that,

although the Defendant presented evidence sufficient to rebut the presumption,

consideration of other factors warranted detention. Specifically, Judge Kelly found that

the Government had proven, by clear and convincing evidence, that no condition or

combination of conditions of release will reasonably assure the safety of any other person

in the community. Judge Kelly also found additional reasons for detention, including: that

the weight of evidence against the Defendant is strong; the Defendant is subject to lengthy

period of incarceration if convicted; the Defendant’s prior criminal history; the Defendant’s

participation in criminal activity while on probation, parole, or supervision; the Defendant’s

history of alcohol abuse; and prior violations of probation, parole, or supervised release.

       Because the Defendant remains detained pursuant to the Order issued at Docket

No. 2019 in USA v. Landfried, et al., 19cr08, and based on his concession that an Order

of Detention in that case would require a denial of the pending Motion for Compassionate

Release, the Motion is denied. The Motion is also denied because, based upon his

detention in USA v. Landfried, et al., 19cr08, the Defendant has not presented compelling

reasons supporting a modification of his sentence.

Date: June 8, 2020

                                                  BY THE COURT:



                                                  _____________________________
                                                  Donetta W. Ambrose
                                                  United States Senior District Judge



                                              2
